Citation Nr: 1621819	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for schizophrenia.  However, the medical evidence of record indicates that the Veteran has been diagnosed with other psychiatric disorders.  Therefore, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

The Board has also bifurcated the Veteran's claim into two separate issues as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

In this regard, in an April 1978 rating decision, the RO denied service connection for schizophrenia.  As discussed in detail below, the April 1978 rating decision became final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).    Subsequently, in March 2011, the Veteran submitted a claim for service connection for a mental impairment.  In August 2011, the RO denied reopening the Veteran's claim for service connection for schizophrenia, finding that no new and material evidence had been submitted.  Notably, however, the RO did not adjudicate whether service connection was warranted for any psychiatric disorder other than schizophrenia in the April 1978 or August 2011 rating decisions.  Therefore, the Board has determined that a new and material evidence analysis is proper for the issue of schizophrenia, as it was previously adjudicated by the RO, whereas a de novo service connection analysis is proper for all other psychiatric disorders, as these disorders were not previously adjudicated by the RO.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The Board notes that the Veteran appointed the American Red Cross as his representative in March 2010.  The Veteran subsequently revoked that representation when he appointed the California Department of Veterans Affairs (CDVA) in March 2011.  However, the VA Form 21-22 appointing the CDVA has also been revoked.  The Board notes that a notation on that form indicated that the American Red Cross was appointed; however, the claims file does not contain a valid VA Form 21-22 appointing the American Red Cross.  In March 2016, the Board sent a letter to the Veteran regarding his representation choices.  It was specifically noted that, if he did not respond, he would be considered unrepresented.  To date, no response has been received.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the current appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied a claim for service connection for schizophrenia.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the April 1978 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The April 1978 rating decision that denied the Veteran's claim for service connection for schizophrenia is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

2.  The evidence received since the April 1878 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied a claim for service connection for schizophrenia.  In that decision, the RO found that the disorder was a preexisting condition that was not aggravated by the Veteran's military service.  The Veteran was notified of the April 1978 rating decision and of his appellate rights in a May 1978 letter.  

The Board acknowledges that the Veteran has reported that he did not receive notice of the April 1978 rating decision.  See April 2011 statement in support of claim.  According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  In the present case, there is no evidence, other than the Veteran's own assertion, showing or suggesting that the RO did not properly fulfill its duty in mailing the May 1978 notice to the Veteran.  The record reflects that the letter was sent to the Veteran's address of record at that time and was not returned as undeliverable.  Thus, there is no basis to rebut the presumption of regularity.  

Subsequently, in June 1978, the Veteran attempted to file another claim for service connection for undifferentiated schizophrenia.  However, in July 1978, the RO informed the Veteran that his application was duplicative of his previous claim and that no further action was warranted because no new evidence had been presented.  Additionally, the Board finds that the June 1978 claim did not express dissatisfaction with the April 1978 rating decision or include any statement that could reasonably be construed as a notice of disagreement.  Therefore, the Board concludes that the Veteran did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the April 1978 decision.  Accordingly, the April 1978 rating decision became final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

In making this determination, the Board does note that copies of service treatment records and service personnel records were received after the April 1978 rating decision that denied the Veteran's claim for service connection for schizophrenia.  The Board also notes that the VBMS electronic claims file indicates that the Veteran's service treatment records were received in November 2014.  However, the Board finds that the service treatment records were associated with the claims file at the time of the April 1978 rating decision.  In this regard, the April 1978 rating decision specifically referenced the Veteran' SMRs (service medical records).  Additionally, the RO discussed findings from a Physical Evaluation Board (PEB) report, as well as information that was contained in a February 1978 Medical Evaluation Board (MEB) narrative summary.  

With regards to the service personnel records, in March 2011, the Veteran submitted a discharge action notification and special order dated in February 1978.  The special order reflected that the Veteran was transferred to the Durham VA Hospital pending PEB proceedings and the discharge action notification indicated that the Veteran was determined to be physically disqualified for service.  However, the Board finds that these records are not relevant to the Veteran's claim.  In this regard, the service personnel records do not reference any psychiatric conditions.  Additionally, the Veteran's March 1978 claim indicated that he received treatment at the Durham VA Hospital.  Moreover, the April 1978 rating decision specifically addressed the PEB findings and noted that the Veteran was released from active duty with a diagnosis of chronic undifferentiated schizophrenia.  

Based on the foregoing, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.  

In March 2011, the Veteran sought to reopen his claim for service connection for schizophrenia.  In an August 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.  However, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the April 1978 rating decision, the evidence of record included the Veteran's service treatment records.  The Veteran's service treatment records showed that he was released from active duty with a diagnosis of chronic undifferentiated schizophrenia.  The service treatment records also included PEB findings that indicated the Veteran's condition preexisted service and was not aggravated beyond the natural course of the disease process.  Additionally, a MEB narrative summary noted that the Veteran was hospitalized prior to service in 1975 for undifferentiated schizophrenia.   

The evidence received since the April 1978 rating decision includes evidence that is both new and material to the claim.  Specifically, the Veteran has provided lay statements regarding his psychiatric disorder.  He reported that his duties as a security policeman caused his mental health to deteriorate.  See March 2011 claim; April 2011 statement in support of claim.  Additionally, the Veteran indicated that he did not have a psychiatric disability prior to service and was in sound condition when he enlisted.  See December 2011 notice of disagreement.  The Veteran had not previously made these specific assertions.  Assuming the credibility of the Veteran's lay statements for purposes of reopening, the Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for schizophrenia is reopened.  See 38 C.F.R. § 3.156(a) (2015).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for schizophrenia is reopened, and to this extent only, the appeal is granted. 


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for a psychiatric disorder.  The medical evidence of record shows that the Veteran has been diagnosed several psychiatric disorders, including schizophrenia, depression, antisocial personality disorder, and psychotic disorder, not otherwise specified (NOS).  See, e.g., private medical records from the California Department of Corrections dated in April 2007, March 2010, November 2010; and May 2011.   The Veteran's service records reflect that he was discharged from service with a diagnosis of chronic undifferentiated schizophrenia.  However, the Veteran's January 1977 enlistment examination did not note any psychiatric abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  Id.  
Additionally, VA regulations specifically prohibit service connection for congenital or developmental defects such as personality disorders, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Given the facts outlined above, the Board finds that a VA examination and medical opinion are necessary to make a determination on the claim.  See Mclendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board notes that the Veteran appears to be incarcerated at Mule Creek State Prison in Ione, California.  See August 2013 correspondence.  The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted. Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2015).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Manual also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the AOJ and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA. See M21-1, Part III.iv.3.A.9.d.

On remand, steps should be undertaken to obtain the Veteran's current address.  If it is determined that the Veteran remains incarcerated, the AOJ should follow the Manual protocol for scheduling examinations of incarcerated veterans.  If the Veteran is not incarcerated, then he should be scheduled for a VA examination at a VA Medical Center.  

Furthermore, the Board finds that a remand is required to attempt to obtain mental health clinical records.  The Veteran's service treatment records reflect that he received in-service mental health treatment.  See February 1978 MEB narrative summary.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are may have been kept separately from his service treatment records.  

Finally, on remand, the AOJ should again request that the Veteran submit authorization forms for VA to obtain his medical records from the Cape Fear Valley Hospital identified in the February 1978 MEB narrative report.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder that are not already of record, to include any correctional facility or jail at which he has been incarcerated.  A specific request should be made for records from the Cape Fear Valley Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records. 

2.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from February 1977 to March 1978.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

If the Veteran is currently incarcerated, the AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should specifically consider the February 1978 Medical Evaluation Board and Physical Evaluation Board findings showing that the Veteran was diagnosed with chronic undifferentiated schizophrenia and determined to be unfit for duty.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than a personality disorder, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service.  

If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis other than a personality disorder that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


